DETAILED ACTION
Claims 21-23 and 25-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted on October 22, 2019, is objected to as failing to provide proper antecedent basis for the “switch control of the first switching circuit’s output” of claim 21.  The examiner assumes that applicant is referring to some inherent hardware in multiplexer 126-31 (or the like) that controls, in response to at least the L/R input (and potentially also the K input), which of the four 1-bit inputs (which make up a portion of the first switching circuit’s output) is switched to the output.  However, this isn’t clear from the specification.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Claim Objections
Claim 21 is objected to because of the following informalities:
Insert --wherein-- after the four instances of “output,” in lines 3, 6, 9, and 11 to improve grammar and readability.
Claim 28 is objected to because of the following informalities:
To make it more clear which component is “further including” the second register, reword as either (1) “…first register, the data circuit further the data circuit further includes a second register having an input and an output, and 
Claim 34 is objected to because of the following informalities:
Applicant must reword to improve grammar and make it clear which component is “configured to”.  For instance, applicant could replace “input and configured” with --input, wherein the switch is configured--.  However, a better solution may be proposed below in the 112(b) rejection of claim 34.
Claim 36 is objected to for similar reasons as claim 34 (see last two paragraphs of claim 36). 
Any claim dependent on an objected-to claim is also objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Referring to claim 29, the examiner has not found original support for the multiplexer having a source register operand input, nor has applicant pointed out such support.  The claimed multiplexer is, for example, component 126-31, which has a single bit shift direction operand input coupled to L/R 134 and a single bit shift amount operand input coupled to K 138 (see FIG.1).  Multiplexer 126-31 does not also have an RS input.  Instead, a different multiplexer 122 has the RS input (see FIG.1 and paragraph [0020], which states that “The 64 to 32 multiplexer 122 and the demultiplexer 124 are operated according to the source register operand bit RS”).  As such, applicant does not appear to have possessed a single multiplexer with L/R, K, and RS inputs at the time of filing.  Even if applicant believes that the at least one of the four remaining multiplexer inputs (shown as down arrows going into 126-31 in FIG.1) can be called a “source register operand input”, this name cannot be used because it is the exact same name of the RS input in the specification and this will create confusion. 
Referring to claim 32, it again appears that applicant is narrowing multiplexer 126-31 as if it were multiplexer 122, which constitutes new matter.  That is, applicant does not appear to have possessed a single multiplexer with all inputs set forth in claims 21 and 32, i.e., a multiplexer with L/R, K, and first and second inputs coupled to the first switching circuit’s two outputs.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32, 34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 32, line 3, “the first switching circuit’s output”.  There is an output in claim 21 and a second output in claim 32.  Applicant should claim something similar to 28, e.g. --The data circuit of claim 31: wherein the first switching circuit’s output is a first output; wherein the first switching circuit has a second output; and wherein the multiplexer has a first input coupled to the first switching circuit’s first output and…--.  Again, note that this proposed language still includes new matter related to the multiplexer (see 112(a) rejection above).
Claims 34 and 36 are indefinite because it is unclear what is meant by all three instances of “a (first/second) switch from the second switching circuit’s (first/second) input”.  What does it mean for the switch to be from something?  In claim 34, for instance, could applicant claim
--…includes a switch 

Allowable Subject Matter
Claims 21-23 and 25-36 are allowed over the prior art.

Response to Arguments
On page 6 of applicant’s response, applicant notes that “single bit” was not changed to
--single-bit--.
Though the examiner views this as a compound adjective, and applicant has used this in the specification as a compound adjective (i.e., describing shift amount and direction operands as having a width of one bit (see FIG.1, 1-bit fields 134 and 138)), thereby making a hyphen appropriate, the change is not necessary and the objection is thus withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183